
	
		II
		109th CONGRESS
		2d Session
		S. 4045
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Allen (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse located at the
		  intersections of Broad Street, Seventh Street, Grace Street, and Eighth Street
		  in Richmond, Virginia, as the Spottswood W. Robinson III and Robert
		  Merhige Jr. Courthouse.
	
	
		1.Spottswood W. Robinson III
			 and Robert Merhige Jr. Courthouse
			(a)DesignationThe United States courthouse, located at
			 the intersections of Broad Street, Seventh Street, Grace Street, and Eighth
			 Street in Richmond, Virginia, shall be known and designated as the
			 Spottswood W. Robinson III and Robert Merhige Jr.
			 Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Spottswood W. Robinson III and Robert Merhige Jr.
			 Courthouse.
			
